DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 objected to because of the following informalities:  “wherein, when in the clutch is in the second position” should read “when the clutch is in the second position.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton, IV et al. (US 2017/0281171 A1, hereinafter “Shelton”).
Regarding claim 1, Shelton teaches a surgical tool, comprising: 
a drive housing having a first end (fig 1-2; paragraph 418, lines 2-3); 
a spline extending from the first end and having a spline pinion gear mounted to the spline (fig. 124-129; paragraph 585, lines 1-4); 
a drive input that rotatably couples the spline to the first end and provides an input pinion gear (fig. 124-129; paragraph 582, lines 8-13 and paragraph 583, lines 17-21); 
a clutch interposing the spline and input pinion gears and defining an internal gear (Fig. 124-129; paragraph 585, lines 9-13); 
and an armature operatively coupled to the clutch and operable to shift the clutch from a first position, where the internal gear simultaneously mates with the spline and input pinion gears such that rotation of the drive input correspondingly rotates the spline (fig. 124; paragraph 587, lines 1-7);
 to a second position, where the internal gear is disengaged from the input pinion gear such that the spline is rotatable independent of the drive input (fig. 127; paragraph 592, lines 12-18).
Regarding claim 2, Shelton teaches a biasing element that urges the clutch into the first position (fig. 124; paragraph 587, lines 1-7).
Regarding claim 3, Shelton teaches the spline pinion gear and the input pinion gear have an identical arrangement of gear teeth (fig. 124; paragraph 582, lines 1-4).
Regarding claim 7, Shelton teaches a manual driver gear provided on the spline proximate to the spline pinion gear, the manual driver gear being rotatable about the spline relative to the spline pinion gear when the clutch is in the first position (fig. 124; paragraph 588, lines 4-11).
Regarding claim 8, Shelton teaches when the clutch is in the second position, the internal gear simultaneously meshes with both the spline pinion gear and the manual driver gear such that rotation of the manual driver gear correspondingly rotates the spline independent of the drive input (fig. 124; paragraph 592).
Regarding claim 10, Shelton teaches wherein a catch is provided to retain the clutch, when shifted into the second position, in the second position and thereby inhibit the clutch from shifting back into the first position to reengage the spline with the drive input (fig. 124; paragraph 597, lines 6-12).
Regarding claim 11, Shelton teaches a surgical tool, comprising: 
a drive housing having a first end (fig. 1-2; paragraph 418, lines 2-3).; 
a plurality of splines extendable from the first end, each spline being rotatably coupled to the first end at a respective drive input and each spline having a respective spline pinion gear fixed thereon and each respective drive input having an input pinion gear fixed thereon (fig. 124-129; paragraph 582, lines 8-13 and paragraph 583, lines 17-21); 
a clutch associated with each of the splines, with each of the clutches interposing the spline and input pinion gear associated therewith and defining an internal gear (fig. 124-129; paragraph 585, lines 9-13); 
and a bailout armature operatively coupled to the clutches and operable to shift each of the clutches from a first position, where the internal gear of each clutch simultaneously mates with the respective spline and input pinion gears associated therewith such that rotation of the respective drive input correspondingly rotates the spline associated therewith (fig. 124; paragraph 587, lines 1-7);
 to a second position, where the internal gear of each clutch is disengaged from the respective input pinion gear such that the respective drive input is rotatable independent of the spline associated therewith (fig. 127; paragraph 592, lines 12-18);
wherein the bailout armature is actuatable via application of a first segment of rotation to simultaneously shift each clutch from the first position to the second position (fig. 124 and 127; paragraph 587, lines 1-7 and paragraph 592, lines 12-18 ).
Regarding claim 12, Shelton teaches wherein the surgical tool remains coupled to a robotic instrument driver during application of the first segment of rotation (fig. 124; paragraph 587, lines 1-7).  
Regarding claim 13, Shelton teaches wherein the surgical tool decouples from the robotic instrument driver upon application of a second segment of rotation (fig. 127; paragraph 592, lines 12-18).
Regarding claim 14, Shelton teaches wherein a catch is provided to retain at least one of the clutches, when shifted into the second position, in the second position and thereby inhibit the at least one clutch from shifting back into the first position to reengage the spline associated therewith with the respective drive input (fig. 124; paragraph 597, lines 6-12).
Regarding claim 16, Shelton teaches a method of decoupling a drive input of a surgical tool, comprising: 
providing a drive housing having a first end, a second end, a lead screw and at least one spline extendable between the first and second ends (fig. 1-2; paragraph 418, lines 2-3);
 a spline pinion gear mounted to the spline (fig. 124-129; paragraph 585, lines 1-4);
an input pinion gear provided on the drive input that rotatably couples the spline to the first end (fig. 124-129; paragraph 582, lines 8-13 and paragraph 583, lines 17-21); 
and a clutch interposing the spline and input pinion gears and defining an internal gear (Fig. 124-129; paragraph 585, lines 9-13); 
and shifting the clutch from a first position, where the internal gear simultaneously mates with the spline and input pinion gears such that rotation of the drive input correspondingly rotates the spline (fig. 124; paragraph 587, lines 1-7);
 to a second position, where the internal gear is disengaged from the input pinion gear such that the spline is rotatable independent of the drive input (fig. 127; paragraph 592, lines 12-18).
Regarding claim 17, Shelton teaches a biasing element that urges the clutch into the first position (fig. 124; paragraph 587, lines 1-7).
Regarding claim 18, Shelton teaches actuating an armature to thereby move the clutch into the second position, wherein the armature is operatively coupled to the clutch and operable to shift the clutch from the first position to the second position (fig. 124; paragraph 597, lines 6-12).
Regarding claim 19, Shelton teaches actuating the armature further comprises applying a first segment of rotation to thereby actuate the armature and move the clutch out of the first position, wherein the surgical tool remains coupled to a robotic instrument driver during application of the first segment of rotation (fig. 124; paragraph 598).
Regarding claim 20, Shelton teaches applying a second segment of rotation to thereby decouple the surgical tool from the robotic instrument driver (fig. 127; paragraph 592, lines 12-18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. (US 2017/0281171 A1) in view of Abbott (US 2021/0022815 A1, hereinafter “Abbott”).
Regarding claim 4, Shelton teaches a drive gear coupled to the spline and rotatable with rotation of the spline (fig. 124; paragraph 583, line 1); 
an activating mechanism operatively coupled to the drive gear such that rotation of the drive gear correspondingly actuates the activating mechanism, wherein shifting the clutch into the second position decouples the activating mechanism from the drive input (fig. 124; paragraph 592, lines 12-18).
	However, Shelton does not teach a carriage movably mounted to the spline and an activating mechanism housed in the carriage.
	Abbott, in the same field of endeavor, teaches a carriage movably mounted to the spline and an activating mechanism housed in the carriage (fig. 22; paragraph 124) so that the carriage can be driven by rotations of the spline along a longitudinal axis of the activating mechanism.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shelton with a carriage movably mounted to the spline and an activating mechanism housed in the carriage to provide a predictable result of having a carriage that can be driven by rotations of the spline along a longitudinal axis of the activating mechanism. This modification will also benefit Shelton by keeping the internal gears secure and stable during rotational movement. 
Regarding claim 5, Shelton teaches an end effector (fig 115; paragraph 577, lines 22-24).
However, Shelton does not teach an elongate shaft extending distally from the carriage and penetrating the first end and an end effector arranged at a distal end of the shaft and including a pair of jaws, wherein the jaws open or close upon activation of the activating mechanism
Abbott, in the same field of endeavor, teaches an elongate shaft extending distally from the carriage and penetrating the first end (fig. 24; paragraph 127); 
and an end effector arranged at a distal end of the shaft and including a pair of jaws, wherein the jaws open or close upon activation of the activating mechanism (fig. 24; paragraph 126), to provide the predictable result of actuating various different movements/actions of an end effector of the instrument. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shelton with an elongated shaft and a pair of jaws to provide the predictable result of actuating various different movements/actions of an end effector of the instrument. One would be motivated to make this modification for the benefit of having the instrument cover more distance during surgical procedures. One of ordinary skill in the art would also be motivated to make this modification to keep the internal gears, which are inside the carriage, away from the surgical site to increase durability. 
Regarding claim 6, Shelton teaches a cutting element that advances or retracts upon activation of the activating mechanism (fig. 124-129; paragraph 586, lines 11-15). 
However, Shelton does not teach an elongate shaft extending distally from the carriage and penetrating the first end and an end effector arranged at a distal end of the shaft.
Abbott, in the same field of endeavor, teaches an elongate shaft extending distally from the carriage and penetrating the first end (fig. 24; paragraph 127).
and an end effector arranged at a distal end of the shaft (fig. 24; paragraph 126), to provide the predictable result of actuating various different movements/actions of an end effector of the instrument.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shelton with an elongated shaft and a pair of jaws to provide the predictable result of actuating various different movements/actions of an end effector of the instrument. One would be motivated to make this modification for the benefit of having the instrument cover more distance during surgical procedures. One of ordinary skill in the art would also be motivated to make this modification to keep the internal gears, which are inside the carriage, away from the surgical site to increase durability. 
Regarding claim 9, Shelton teaches shifting the clutch to the second position disengages the spline from the drive output and engages the spline with the manual driver gear which is then rotatable to actuate the spline (fig. 127; paragraph 592, lines 12-18).
However, Shelton does not teach an instrument driver arranged at a distal end of a robotic arm and providing a drive output matable with the drive input when the surgical tool is coupled to the instrument driver.
Abbott, in the same field of endeavor, teaches an instrument driver arranged at a distal end of a robotic arm and providing a drive output matable with the drive input when the surgical tool is coupled to the instrument driver (fig. 32; paragraph 138), to provide the predictable result which allows translational movements of the carriage (and of the robotic arm coupled thereto) distally and proximally along the insertion axis of the instrument.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shelton with the instrument driver to provide the predictable result which allows translational movements of the carriage (and of the robotic arm coupled thereto) distally and proximally along the insertion axis of the instrument. One of ordinary skill in the art would be motivated  to make this modification to increase adaptability and the degrees of rotation of the surgical instrument. 
Regarding claim 15, Shelton teaches the end effector comprising a cutting element operatively arranged to fire upon activation of a second of the activating mechanisms (fig. 124-129; paragraph 586, lines 11-15);
 wherein shifting the clutch into the second position decouples the first and second activating mechanisms from the respective drive inputs to thereby disengage the respective drive inputs from opening or closing of the jaws and firing the cutting element (fig. 127; paragraph 592, lines 12-18).
Shelton does not teach a carriage movably mountable to a lead screw at a carriage nut; a respective drive gear coupled to each of the splines and rotatable with rotation the spline associated therewith; an activating mechanism associated with each of the splines, each of the activating mechanisms being housed in the carriage and operatively coupled to the respective drive gear such that rotation of the respective drive gear correspondingly actuates the activating mechanism associated therewith; an elongate shaft extending distally from the carriage and penetrating the first end and an end effector arranged at a distal end of the elongate shaft, the end effector having a pair of jaws operatively arranged at the distal end of the elongate shaft to open or close upon activation of a first of the activating mechanisms
Abbott, in the same field of endeavor, teaches a carriage movably mountable to a lead screw at a carriage nut; a respective drive gear coupled to each of the splines and rotatable with rotation the spline associated therewith (fig. 21; paragraph 119, lines 1-5); 
an activating mechanism associated with each of the splines, each of the activating mechanisms being housed in the carriage and operatively coupled to the respective drive gear such that rotation of the respective drive gear correspondingly actuates the activating mechanism associated therewith (fig. 22; paragraph 124); 
an elongate shaft extending distally from the carriage and penetrating the first end (fig. 24, paragraph 127); 
and an end effector arranged at a distal end of the elongate shaft (fig. 24; paragraph 126);
the end effector having a pair of jaws operatively arranged at the distal end of the elongate shaft to open or close upon activation of a first of the activating mechanisms (fig. 24; paragraph 126), to provide the predictable result of actuating various different movements/actions of an end effector of the instrument.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shelton with an elongated shaft and a pair of jaws to provide the predictable result of actuating various different movements/actions of an end effector of the instrument. One would be motivated to make this modification for the benefit of having the instrument cover more distance during surgical procedures. One of ordinary skill in the art would also be motivated to make this modification to keep the internal gears, which are inside the carriage, away from the surgical site to increase durability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN J TRAN whose telephone number is (571)272-0486. The examiner can normally be reached M-F. 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patel, Niketa can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THIEN JASON TRAN/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792